259 Ga. 828 (1990)
388 S.E.2d 524
UNION CAMP CORPORATION
v.
SOUTHERN BULK INDUSTRIES, INC.
S90G0123.
Supreme Court of Georgia.
Decided February 21, 1990.
Brennan, Harris & Rominger, Edward T. Brennan, Mason White, for appellant.
Chamlee, Dubus, Sipple & Walter, George H. Chamlee, for appellee.
PER CURIAM.
We granted certiorari in this case on the question of whether the complaint stated a claim upon which relief could be granted. That is, is there a claim in tort in favor of one who loses contractual benefits with a third party due to the negligence of another in interfering with the third party's performance of the contract. In affirming the trial court's dismissal of the complaint in Union Camp Corp. v. Southern Bulk Indus., 193 Ga. App. 90 (386 SE2d 866) (1989), the Court of Appeals properly construed Byrd v. English, 117 Ga. 191 (43 S.E. 419) (1903). The case of Oxford Constr. Co. v. City of Albany, 221 Ga. 872 (148 SE2d 324) (1966) provides no legal support for the contrary result.
Judgment affirmed. All the Justices concur.